Title: John Adams to Abigail Adams, 17 August 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      
       August 17. 1782
      
     
     The Situation of my dear Brother, at the date of yours 17. June, has allarmed me so much that I dread to hear any further News of him. An Affection for him has grown old with me as it commenced very early in Life and has constantly increased. Mr. Smiths Letter of 6 of May did not surprise me so much because I had often known him in great distress in the Lungs but these disorders are new. The World has scarcely a worthier Man to loose.
     My Friends may think strange that they dont receive Letters from me oftener. I believe they think I have a great deal of Leisure. I wish I could change Situations with them, and then they would see what a pretty Thing it is to be an American Minister.
     I am not idler than I used to be. My whole Time is spent in necessary and unavoidable Services. The Silk Machine is not more complicated nor more delicate than the System of Politicks of the United States. It extends its Branches into every Court and Country of Europe. In order to know what it is they must come and see and try the Experiment.—I am weary of it.—I am no more able to maintain all the Correspondences I have than to remove mountains. I am obliged to sacrifice my Friendships as well as my other Affections to my Duty. Mr. Thaxter has been sick this 2 or 3 months, which has made the Burthen heavier for me, indeed too much for my feeble Frame. He is now pretty well. If I should be obliged to go to Paris or Vienna, to talk about Peace, another Scaene of Pleasure and Amusement would open upon me, such as I have had a long succession of. Such Pleasure and Amusement as millions of Perplexities, and millions of Humiliations and Mortifications aford. All of them however have not yet subdued my proud heart.
     I have nothing to do but pray for the abundant Outpowerings of Patience, Patience, Patience.
     A good Peace would be a Reward for all. I dont know how it is— I suppose it is my Vanity. But I was under no Fears of a bad Peace, while I was alone. I was very sure of my own Firmness or call it Obstinacy, if you will. I had no Jealousies, no Suspicions, no Misgivings. I cannot say the same now. I have a good Opinion, however, of one of my Colleagues, and wish I could have of the other. Yet if I had known that Mr. Jefferson would not have come and Mr. Laurens resigned, I would have refused to share in the new Commission. I shall do the best I can.—Adieu.
    